Citation Nr: 0003335	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability.

3.  Entitlement to service connection for drug and alcohol 
abuse secondary to service-connected PTSD.

4.  Whether there was clear and unmistakable error (CUE) in a 
September 1988 rating decision of the Phoenix, Arizona, 
Regional Office (RO) in assigning a 30 percent rating for 
PTSD rather than a higher rating, in not adjudicating a claim 
for a total rating based on individual unemployability, and 
in not granting service connection for drug and alcohol 
abuse.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law
ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1994 and August 1995 rating decisions of 
the Department of Veterans Affairs (VA).  The July 1994 
rating decision was rendered by the VA RO in Phoenix, 
Arizona, and the August 1995 rating decision was rendered by 
the Columbia, South Carolina, RO, which presently has 
jurisdiction of the veteran's claims.

The July 1994 rating decision granted a 50 percent rating for 
PTSD.  The August 1995 rating decision continued the 50 
percent rating for PTSD and denied a total rating based on 
individual unemployability; service connection for drug and 
alcohol abuse as secondary to PTSD; and a claim that there 
was CUE in a September 1988 rating decision.

The Board remanded the case in November 1997.  In May 1998, 
the Board denied service connection for drug and alcohol 
abuse as secondary to PTSD and the claim of CUE in a 
September 1988 rating decision and remanded the claims for an 
increased disability rating for PTSD and for a total rating 
based on individual unemployability.

On remand from the Board, the RO, in an August 1998 rating 
decision, continued a 50 percent rating for PTSD and denied a 
total rating based on individual unemployability.

The veteran appealed the two issues that were denied in the 
May 1998 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an October 1998 order, the 
Court granted a Joint Motion for Remand submitted by the 
parties, thereby vacating the May 1998 Board decision as to 
the two issues decided by the Board.  In the Joint Motion, 
the parties requested that the claim for service connection 
for alcohol and drug abuse as secondary to PTSD be remanded 
for further development and requested the Court to stay 
further proceedings on the claim for CUE in the September 
1988 rating decision and made no argument pertaining to that 
claim.  In the October 1998 order granting the motion, the 
Court remanded the issue of service connection for alcohol 
and drug abuse as secondary to PTSD and stated, "The appeal 
to establish [CUE] in the rating decision of September 1988 
remains before the Court."

In December 1998, the Board notified the veteran's attorney 
that additional evidence or argument on the veteran's claim 
must be submitted to the Board within 30 days.  In January 
1999, the Board received argument from the veteran's attorney 
on the claim for service connection for alcohol and drug 
abuse as secondary to PTSD, which had been remanded to the 
Board by the Court, and on the claims for an increased rating 
for PTSD and for a total rating based on individual 
unemployability which had been denied by the RO on remand 
from the Board.

In January 1999, the Board remanded the case to the RO for 
further development of the evidence on the claim of service 
connection for alcohol and drug abuse as secondary to PTSD.

In a March 1999 order, the Court granted a Joint Motion for 
Remand by the parties on the issue of CUE in the September 
1988 rating decision.  In June 1999, the Board notified the 
veteran's attorney that additional evidence or argument on 
the veteran's claim must be submitted to the Board within 90 
days.  In September 1999, the veteran's attorney requested an 
extension of time to submit arguments which the Board granted 
in October 1999.  In November 1999, the Board received 
argument from the veteran's attorney on the claim for CUE in 
the September 1988 rating decision as well as on the claims 
for an increased rating for service-connected PTSD and for a 
total rating based on individual unemployability.

FINDINGS OF FACT

1.  PTSD is currently manifested by occupational and social 
impairment of a considerable degree manifested by such 
symptoms as disturbances of motivation and mood; restricted 
range of affect, chronic sleep impairment, and recurrent and 
intrusive distressing recollections of Vietnam and nightmares 
more than once a week.

2.  It is not shown that the appellant is unemployable due to 
PTSD alone so as to warrant referral to the Director, VA 
Compensation and Pension Service for consideration of an 
extraschedular total rating based on individual 
unemployability.

3.  No medical evidence has been presented showing that 
alcoholism or drug abuse was caused or aggravated by 
service-connected PTSD.

4.  The September 1988 rating decision arose from a claim for 
service connection for PTSD, granted service connection for 
PTSD, and assigned a 30 percent rating for the disorder.

5.  The veteran did not appeal the September 1988 rating 
decision to the Board.

6.  Claims for an increased rating for PTSD, for a total 
rating based on individual unemployability, and for service 
connection for alcohol and drug abuse as secondary to PTSD 
were not before the rating board when it rendered its 
September 1988 rating decision.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

2.  Referral of the case to the Director, Compensation and 
Pension Service, for consideration of a total rating based on 
individual unemployability is not warranted.  38 C.F.R. 
§ 4.16(b) (1999).

3.  The claim for service connection for alcohol and drug 
abuse as secondary to PTSD is not well grounded, and there is 
no statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The September 1988 rating decision is a final decision; 
there was no CUE in that decision in assigning a 30 percent 
rating for PTSD, in not adjudicating a claim for a total 
rating based on individual unemployability, and in not 
granting service connection for drug and alcohol abuse.  
38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran claimed service connection for PTSD in June 1987.  
Service medical records revealed that during service the 
veteran received counseling and treatment for depression, 
irritability, nervousness, and excessive drinking.  It was 
reported that he was reduced in grade as a result of his 
behavior related to drinking.  Since he was nearing his time 
for discharge, he was advised to seek counseling after his 
discharge from service.

Records from a private hospital revealed that the veteran was 
hospitalized from August 1985 to March 1986 for treatment of 
obsessive-compulsive symptoms following recovery from alcohol 
abuse.  Diagnoses were obsessive-compulsive disorder (OCD) 
with paranoid trends, possible PTSD associated with Vietnam 
War and a recovered alcoholic and atypical mixed personality 
disorder.

The veteran was hospitalized in a private hospital in July 
1986.  It was noted that he had been previously treated as an 
in-patient and as an out-patient dating back to August 1985 
for OCD that appeared to be further complicated by a probable 
PTSD in connection with his experiences in the Vietnam War.  
It was also noted that he was a recovering alcoholic who had 
been dry for approximately eleven years.  He was treated with 
various treatment modalities from July 1986 to June 1987 
within an inpatient, outpatient, and day patient environment.  
Examination revealed that he was oriented in all spheres, 
alert and articulate.  His affect was depressed with 
psychomotor retardation and slow speech.  He was almost 
exclusively preoccupied with obsessive ideation and 
compulsive behavior patterns.  There was no evidence of 
delusions or hallucinations.  He was a conscientious worker, 
but had lost interest in social and recreational activities.  
He achieved good symptomatic relief with treatment but would 
drop out of treatment prematurely and experience a recurrence 
of symptoms.  On the outpatient discharge summary, an 
examiner noted that numerous diagnoses had been rendered 
during the course of treatment and that it was the examiner's 
opinion that the staff at the private facility "had little 
experience with veterans suffering from a delayed [PTSD] 
which to a large extent may have confused the diagnostic 
process."  The diagnoses rendered on the report were OCD, 
PTSD, and atypical mixed personality disorder with borderline 
traits.

During the period of treatment at the private facility, the 
veteran was hospitalized in October 1986 complaining of 
depression.  Examination revealed that he was alert and well 
oriented.  His affect was depressed and his speech was 
slowed.  There was mild psychomotor retardation.  Diagnoses 
were single episode of major depression and borderline 
personality disorder.

In an August 1987 letter from a private physician who treated 
the veteran at the private hospital noted above in 1986, it 
was stated that the primary discharge diagnosis in August 
1986 was schizophreniform disorder with mixed depressive and 
paranoid features, but was changed during the second 
admission to depression which, the doctor stated, was a more 
correct diagnosis.  Specifically, it was noted that the 
veteran suffered from a recurrent major depression with 
psychotic features.  The near-catatonic state which he had 
recurrently experienced, his attempts at rigidly controlling 
himself, and obsessive thoughts which occurred during his 
psychotic depressions were all defenses against highly 
disturbing thoughts and memories of combat experiences in 
Vietnam.

On VA examination in August 1987 the veteran complained of 
periods of depression, not trusting people, and recurring 
dreams about Vietnam.  Examination revealed that he was alert 
and oriented for time, place, and person.  He answered 
questions in a measured, careful, slow manner.  Thought 
processes were coherent and goal directed.  Mood was on the 
depressed side and affect was blunted.  The examiner noted 
that the veteran stated that he read a lot about what Vietnam 
veterans had gone through and that this reading was reflected 
on the VA Form on which the veteran listed his symptoms which 
the examiner noted appeared to be a list of something read 
from a book because they included distrust of authority, 
flashbacks to Vietnam, problems with intimate relationships 
and emotional distancing from his children and family.  The 
examiner diagnosed OCD and dysthymic disorder.  A social and 
industrial survey revealed that the veteran was employed as a 
construction worker and that he liked his job and wished to 
stay there.  The social worker stated that the veteran did 
not indicate that his psychiatric problems prevented him from 
working.

In a November 1987 rating decision, the RO denied service 
connection for PTSD, noting that the diagnosis was not shown 
on the most recent examination.

In December 1987, the RO received a report of hospitalization 
at a VA facility in June 1987.  The veteran complained of 
feeling lost and alone.  He reported difficulty sleeping, 
loss of 20 pounds, poor concentration, lack of energy, lack 
of interest in daily activities, and depression.  Examination 
revealed that his affect was sad and his eyes downcast.  He 
had poor eye contact and soft slow speech.  It was noted that 
the veteran suffered from severe OCD as well as fitting the 
diagnostic criteria for PTSD.  The diagnoses were major 
affective disorder, OCD, PTSD, and alcohol abuse.  The doctor 
noted that the veteran was employable.

The veteran was seen at a VA out-patient clinic in December 
1987 complaining of depression and recurrent alcohol abuse.  
He reported that he had been dry for the past ten years and 
recent problems with his wife had led him to begin drinking.  
He had just gotten off a ten-day binge.  The examiner noted 
that the past medical history included a diagnosis of PTSD.  
On mental status examination, the veteran was alert and 
oriented.  Speech was normal, not slurred.  His mood was good 
and affect was mood congruent.  There were no thought 
disorder, hallucinations, or suicidal ideation.  He realized 
he should not and would not hurt himself.  Judgment and 
insight were good.  The diagnoses were OCD and recurrent 
alcoholism.

The veteran was hospitalized at a VA facility in December 
1987 to February 1988 for treatment of PTSD, alcohol abuse 
and OCD.  Examination revealed that he was alert, oriented 
and cooperative.  He was very uncomfortable and somewhat 
hypervigilant in a group setting.  Abstract thought, memory 
and judgment seemed intact.  In February 1988, he was 
admitted to a VAMC primarily for treatment of alcohol abuse, 
acute and chronic.  Diagnoses were alcohol abuse, acute and 
chronic; multiple other drug use, in remission; and PTSD.  He 
completed the alcohol treatment program in March 1988 and was 
scheduled to begin treatment for PTSD in April 1988.

The veteran was hospitalized at a VA facility from April to 
June 1988.  It was reported that since service he had felt 
isolated, estranged, avoided crowds, was suspicious, had 
bursts of anger and had a great deal of rage at society or 
the government.  He had had periods of severe depression 
during which he withdrew and used alcohol.  He reported 
recurrent nightmares of combat.  He indicated that he drank 
heavily for a year at Fort Carson after he returned from 
Vietnam and continued to drink heavily until 1977.  He was 
detoxified and remained sober until 1987, when he resumed 
drinking until February 1988.

Examination revealed that he was alert and oriented.  He was 
extremely depressed.  Mental arithmetic and similarities were 
accurate and abstract without any false starts.  He was very 
tense with psychomotor retardation.  He gave a history of 
problems with obsessive thinking and at times compulsive 
avoidance and some rituals.  He was treated with group 
therapy and at the time of his discharge from the hospital 
was considered competent and able to return to work.  
Diagnoses were PTSD with depression, alcohol dependence, and 
OCD.

On VA examination in June 1988, the veteran was oriented in 
time, place and person.  He was alert.  His thoughts were 
goal directed and coherent, but preoccupied and involved with 
combat experience in Vietnam and its aftermath.  His affect 
was blandly mobile and his mood was compatible with the 
content of his thought, displaying ruefulness and regret 
about his past behavior, but optimism for the future.  
Concentration and attention were within normal limits.  
Judgment was normal and appropriate.  He had insight into his 
problems, and his memory was intact.  Intelligence was above 
average.  He exhibited alienation and a need for isolation.  
Noise bothered him and he had restless sleep with dreams and 
nightmares of combat situations and intrusive thoughts.  In 
the past, he had had heavy alcohol drinking and difficulty 
with work.  He was often angry, frustrated and irritable with 
temper outbursts.  He had compulsive symptoms.  Diagnoses 
were PTSD, alcoholism in remission and OCD in partial 
remission.

A social and industrial survey in June 1988 revealed that the 
veteran reported he had difficulty fitting in after his 
return from Vietnam.  He did not get along with his parents 
or girlfriend.  He spent eleven of twelve months of his last 
year in the military service in a state of drunkenness.  He 
stated that he first got involved in heavy drinking at Fort 
Carson.  He could not hold a job for any length of time 
without "blowing up."  He reported that he had no income.  
The social worker commented that she would not see the 
veteran as employable at that time, although he might 
eventually reach that level.

Service connection for PTSD was granted in a rating action in 
September 1988, and a 30 percent rating was assigned.  A 
statement of the case was issued on claims for service 
connection for other disabilities.  In a statement dated in 
September 1988, the veteran indicated that he wanted to 
withdraw his appeal of those issues.

On a VA examination in August 1990 the veteran complained of 
intrusive memories, flashbacks and nightmares of Vietnam.  He 
reported social isolation.  He stated that he could be with 
other people only in small numbers at a time.  Examination 
revealed that he was pleasant and cooperative and in no 
obvious distress.  His affect was somewhat constricted and he 
was not very spontaneous.  He was oriented in three spheres.  
Memory was intact.  Concentration and abstract thinking were 
good.  The impression was PTSD, OCD, and alcoholism. The 
examiner noted that the veteran was employed 20 hours per 
week in food service and liked his job.  The examiner also 
noted that the veteran did have significant impairment which 
probably prohibited him from more productive and higher level 
work.

The RO continued the 30 percent rating in an August 1990 
rating decision and the veteran was notified of that decision 
in August 1990.

In January 1994, the veteran's representative claimed an 
increased rating for PTSD on the veteran's behalf.

The veteran was hospitalized at a VA facility from October 
1993 to March 1994.  He complained of exacerbation of his old 
PTSD symptoms and related depression with increasing social 
isolation and withdrawal.  He reported increasing depression, 
insomnia, nightmares, anergia, anhedonia, social isolation 
and withdrawal.  He complained of racing thoughts and 
impaired concentration.  Examination revealed that he was 
somewhat haggard, tense, anxious, worried and depressed.  He 
spoke in a deliberate, measured manner.  He was alert, 
oriented and coherent.  There was no evidence of gross 
confusion or disorganization.  Thought content was influenced 
by a chronic sense of frustration and futility.  His 
intellectual functioning was within the average range, and 
there was no major impairment of concentration, memory, 
judgment or abstract reasoning.  Affect was constricted, but 
not inappropriate.  Diagnoses were PTSD, OCD and alcohol 
dependence, in remission.  The current rating on the Global 
Assessment of Functioning (GAF) Scale was 35.  The highest 
GAF for the last year was 60.

In a July 1994 rating decision, the RO granted an increased 
rating to 50 percent.  The veteran appealed this rating 
decision to the Board.
In March 1995, the RO received a lay statement and incident 
reports from a County Sheriff's Office from the veteran's 
attorney in support of the veteran's claim.  The layperson, 
apparently a friend or girlfriend of the veteran, stated that 
in June 1994 she feared that the veteran would kill her 
brother and therefore called the police.  A police report 
regarding that incident and another on November 1994 are of 
record.  The June 1994 reports showed that the veteran and a 
friend were having a verbal confrontation and the friend 
wanted advice on what to do about the veteran's drinking 
problem.  The November 1994 report showed that the veteran 
was emotionally distraught, had a history of a mental 
disorder, and was threatening to commit suicide.  The veteran 
was transported to a county hospital for evaluation.

In June 1995, the RO received claims for a total rating based 
on individual unemployability; for service connection for 
alcohol and drug abuse secondary to service-connected PTSD; 
and for CUE in a September 1988 rating decision.  In July 
1995, the RO wrote to the veteran with a copy to his 
representative requesting that the veteran set forth 
specifically the claimed errors in the September 1988 rating 
decision and provide medical evidence to support the claim 
for service connection for alcohol and drug abuse as 
secondary to PTSD.

In July 1995, the RO received another police report, dated in 
June 1995, showing that the veteran threatened to commit 
suicide and was transported to the county hospital.  The 
hospital report is also of record and shows diagnoses of 
alcohol abuse and intoxication; depression; and PTSD.

In an August 1995 rating decision, the RO denied the claims 
for an increased rating for PTSD; for a total rating based on 
individual unemployability; for service connection for 
alcohol and drug abuse as secondary to PTSD; and for CUE in 
the September 1988 rating decision.  

In September 1995, the RO received VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on Individual 
Unemployability, which had been completed by the veteran.  In 
a October 1995 rating decision, the RO continued the denial 
of a total rating based on individual unemployability.
In November 1995, the RO received from the veteran's attorney 
a copy of the veteran's request to the Social Security 
Administration (SSA) for reconsideration of the denial of 
benefits by that agency.  In an accompanying letter, the 
attorney stated that the veteran had been "found 
unemployable and was awarded Social Security Benefits based 
on his psychological problems and PTSD."

In March 1996, the RO received a copy of the veteran's entire 
Social Security file from the veteran's attorney.  A 
Disability Determination and Transmittal Form, in March 1995, 
showed that the veteran had been granted disability benefits 
from SSA, that the primary diagnosis was PTSD and the 
secondary diagnosis was OCD, and that the disability began in 
March 1993.  Duplicate medical reports from the private 
facility from the period from 1985 to 1986 that were already 
in the claims file were among the reports submitted with the 
SSA file.  Duplicate VA medical reports that were already in 
the claims file were also among the reports submitted.

Among the medical reports that were not copies of reports 
already in the claims file was a report from the private 
facility dated in January 1977 which showed that the veteran 
had been referred for an evaluation concerning excessive 
drinking of alcohol.  The diagnostic impression was habitual 
excessive drinking in a schizoid personality.  In addition, a 
December 1987 inpatient admission summary from the private 
facility was also submitted.  On mental status examination, 
the veteran was slow answering and somewhat slowed in his 
movements.  He was intoxicated, although still speaking 
clearly.  Short term memory was impaired.  He denied suicidal 
ideation, but was worried about homicidal impulses.  There 
were no obvious delusions or hallucinations.  The diagnoses 
were PTSD; alcoholism, episodic; intoxication; history of 
paranoia; and history of major affective disorder, probable.  
It was noted that the private facility would attempt to 
transfer the veteran to a VA hospital, "as many of his 
issues do seem related to post traumatic stress, but this is 
complicated by his divorce, his drinking, and his overall 
psychological state."

Also among the reports in the SSA file were VA outpatient 
treatment notes from a mental health clinic dated in 1988 and 
1989 showing outpatient treatment for PTSD, alcohol 
dependence, and depression.  VA outpatient treatment notes 
dated in 1994 showed treatment for disorders including PTSD, 
OCD, panic disorder, alcohol abuse, and recurrent depression.  
Two notes from June and July 1994 showed an assessment of 
"features of PTSD."

Also among the reports in the SSA file was a November 1994 
report from a private examiner.  The veteran reported he last 
worked in a cafeteria in 1993 and that most of his adult life 
he worked in construction.  He had not worked regularly in 
recent years due to concerns with his irritability.  He was 
fearful he would hurt someone when angered, although he 
acknowledged that he had never physically attacked anyone.

On mental status examination, the veteran was alert and fully 
oriented, neatly groomed and attired.  He was cooperative 
with the evaluation process.  His speech was normal in rate, 
rhythm, and volume.  There was no evidence of disorder 
thought processing or delusional thinking.  He described his 
mood as irritable and depressed.  His affect was extremely 
constricted and there was evidence of some irritability on 
occasion.  He denied any hallucinations, ideas of reference, 
or paranoia.  He described some passive suicidal ideation but 
denied any suicidal plan or intent.  He described being 
fearful of harming someone should he become angered.  His 
recent and remote memory appeared grossly intact.  His 
insight and judgment appeared fair.  The diagnoses were PTSD; 
OCD; panic disorder without agoraphobia; alcohol abuse; and 
major depression, recurrent.  The examiner noted that the 
veteran's psychiatric conditions had significantly impaired 
his personal, social, and occupational functioning.

On April 1996 VA PTSD examination, the examiner recorded the 
veteran's detailed psychiatric history.  The veteran reported 
that he last worked, part time in a kitchen, in 1992 or 1993, 
and that he had to quit because people would not leave him 
alone, which made him very irritable.  He carried around of 
people who had irritated him in the past and stated that if 
he ever got a terminal illness he wanted "to take them with 
me."  The examiner noted that the veteran's chief reason for 
seeking an increase in VA compensation was that he no longer 
worked and had been in and out of the hospital.  The veteran 
stated that he had been doing "okay" since he was last 
discharged from the hospital.  He denied suicidal ideation, 
but was apathetic about living.  He referred to the list of 
names that he carried around, but denied any thoughts of 
hurting these people, stating that only if he were to get a 
terminal illness would he think about hurting anyone.  He 
checked things all the time such as checking the hot water 
heater 20 times a night in approximately three to four hours.  
He complained of depressed mood, crying spells, feelings of 
worthlessness, difficulty with concentration, and worsening 
in his motivation for weeks at a time.  He also reported 
suicidal ideation associated with this constellation of 
symptoms.  With regard to PTSD, he reported that he continued 
to have recurrent, intrusive distressing recollections of 
events in Vietnam.  The examiner noted that the veteran 
endorsed flashbacks and psychogenic amnesia and reported 
persistent sleep disturbance and exaggerated startle 
response.

With regard to objective findings on examination, the 
examiner noted that the veteran was casually but neatly 
dressed, polite, cooperative.  He made little to no eye 
contact during the interview.  His speech was slightly 
monotone but normal in rate, latency and duration of 
utterance.  His behavior was negative for psychomotor 
agitation or retardation.  His thought form was linear and 
goal-directed.  Thought content was negative for suicidal or 
homicidal ideation, auditory or visual hallucinations, 
delusions or paranoia.  His mood was "okay."  His affect 
was restricted predominantly but did become slightly tearful 
when describing an incident that happened during the war.  He 
was alert and oriented times four with a clear sensorium.  
His memory was three out of three at zero and five minutes.  
His remote memory was intact.  His attention and 
concentration were both good, as he completed serial sevens 
correctly.  He was able to abstract proverbs and interpret 
similarities correctly.  His insight and judgment were good.  
The impression was that the veteran continued to suffer from 
moderate symptoms of PTSD as evidenced by recurrent and 
intrusive distressing recollections of Vietnam and nightmares 
on a daily basis and occasional flashbacks and certain other 
symptoms.  The examiner noted that these symptoms caused the 
veteran difficulty working, but felt that the veteran might 
be able to maintain some form of employment in the proper 
situation.  The examiner noted that the veteran also suffered 
from recurrent major depressive disorder, as well as OCD.  
The diagnoses were PTSD, chronic, moderate; OCD; major 
depressive disorder, recurrent, without psychotic features; 
alcohol dependence; and rule out antisocial personality 
traits.

In May 1996, the RO received an additional medical report 
from the private hospital showing inpatient treatment for 9 
days in March 1996.  On mental status examination, his 
general appearance was somewhat unkempt although with 
appropriate dress.  His mood was cooperative although 
depressed and suspicious at times.  He was extremely anxious.  
His affect was guarded.  His speech was age appropriate and 
coherent.  He denied any history of auditory or visual 
hallucinations.  He reported Vietnam flashbacks.  His motor 
activity was slowed with poor eye contact.  He was oriented 
to time, place, and person.  His insight appeared to be 
absent.  He was able to do serial sevens.  He was able to do 
analogies.  He was able to demonstrate abstract reasoning 
with some proverb interpretation.  He admitted to helpless 
feelings and suicidal ideation.  He denied that he had an 
active plan but stated that if anyone asked him what he would 
do, he would readily admit that he would overdose.  He denied 
any history of previous suicide attempts.  At discharge, he 
was able to commit to self-safety and verbalize that alcohol 
was a significant problem for him.  Plans were to continue 
with outpatient chemical dependency treatment.  He agreed to 
contact a professional prior to harming himself in anyway and 
to go to a group home if he continued to have problems with 
drinking.  Discharge diagnoses were PTSD; alcohol dependence; 
and rule out OCD.  The current GAF was 40 and the highest GAF 
in the past year was 60.

In November 1997, the Board remanded the case to assure the 
veteran's rights of due process because neither the veteran 
nor his attorney were notified before the case was sent to 
the Board for review on appeal or given an opportunity to 
submit additional evidence or argument.  With regard to the 
issue of service connection for alcohol and drug abuse as 
secondary to PTSD, the Board advised the veteran's attorney 
of then recent amendments to the provisions of section 1110 
of the statute by Pub. L. No. 101-508 and of an opinion of 
the General Counsel, VAOPGCPREC 2-97.  Concerning the issue 
of CUE in the September 1988 rating decision, the Board noted 
that on remand the attorney should address the opinion of the 
Court in Fugo v. Brown, 6 Vet. App. 40 (1993).  The Board 
instructed the RO to notify the veteran's attorney on remand 
that the case was ready for submission to the Board and 
provide him an opportunity to advance any additional argument 
or submit any additional evidence in connection with the 
appealed claims.  The RO sent the letter to the veteran's 
attorney using an old post office box number and the letter 
was sent back to the RO from the post office because the 
forwarding order had expired.  The RO returned the case to 
the Board.

In a May 1998 decision, the Board denied the claims for 
service connection for alcohol and drug abuse as secondary to 
PTSD and CUE in the September 1988 rating decision.  The 
decision on those claims was vacated on appeal to the Court.  
Also in May 1998, the Board remanded the issues of an 
increased rating for PTSD and a total rating based on 
individual unemployability, noting that the rating criteria 
for evaluating mental disorders had been revised in November 
1996 and the RO should review the claim for the increased 
rating under those criteria in the first instance.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The veteran underwent a VA PTSD examination in July 1998.  
The examiner noted the history of the veteran's experiences 
in the military including duty in Vietnam and that he 
reported he had suffered extensively from profound alcoholism 
since discharge from the military and had undergone treatment 
for alcoholism many times.  The veteran stated that he had 
not worked for 12 months, being unable to hold a job.  
Regarding his psychiatric symptoms, he stated that he 
continued to have anxiety episodes and panic feelings daily, 
but that they were less severe with the medication he was now 
taking and he was able to get out of the house and attend to 
some business now more than ever.  The examiner stated that 
the length of remissions from symptoms was unclear, but that 
it was safe to say that there had been no protracted 
remission of symptomatology since diagnosis.  Significant 
PTSD symptoms included recurrent nightmares which have 
continued and remain fairly unchanged.  Symptoms consistent 
with OCD included a history of checking the hot water heater.  
Although the veteran reported not checking the hot water 
heater as much since treatment, he continued to check his 
house, the door, the refrigerator, and the outside area.  He 
denied suicidal ideation, although he noted that from time to 
time he had suicidal thoughts.  He also reported that there 
were several people for whom he had a strong distaste and 
that, if he were terminally ill and had nothing to lose, he 
could seek to harm them.  He stated that he only drank a six-
pack of beer a day now and was able to be more socially 
interactive now than before.  The examiner noted that the 
veteran endorsed all symptoms associated with PTSD.  The 
examiner stated that the veteran met the criteria for PTSD, 
moderate to severe, and that he also had characteristics 
consistent with obsessive-compulsive traits.  There were also 
symptoms of dysthymic disorder and alcohol dependence.  The 
doctor stated that the level of functioning over the last 12 
months had been about 30 to 40 percent and that it would 
probably remain the same.

In an August 1998 rating decision, the RO considered the 
service-connected PTSD under both the old and the revised 
rating criteria for evaluating mental disorders and continued 
the 50 percent rating assigned for service-connected PTSD.  
The RO also denied a total rating based on individual 
unemployability, noting that the percentage requirements of 
section 4.16(a) were not met in this case and that this was 
not an exceptional case warranting submission to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration.  See 38 C.F.R. § 4.16 (1999).

As noted in the Introduction to this decision, the veteran 
appealed the two issues that were denied in the May 1998 
Board decision to the Court, requesting that the Court remand 
both.  The arguments for remand were made in two separate 
Joint Motions by the parties, one in September 1998, 
regarding the claim for service connection for drug and 
alcohol abuse as secondary to PTSD, and the other in February 
1999, regarding the claim of CUE in the September 1988 rating 
decision.  Both Joint Motions for Remand were granted by the 
Court in orders in October 1998 and March 1999, respectively, 
thereby vacating the Board's May 1998 decision on the two 
claims.  

In December 1998, the Board notified the veteran's attorney 
that additional evidence or argument on the veteran's claim 
must be submitted to the Board within 30 days.  In January 
1999, the Board received argument from the veteran's attorney 
on the claim for service connection for alcohol and drug 
abuse as secondary to PTSD, which was on remand from the 
Court, and on the claims for an increased rating for PTSD and 
for a total rating based on individual unemployability, which 
were denied by the RO on remand from the Board.

In January 1999, the Board remanded the case to the RO for 
further development of the evidence on the claim for service 
connection for alcohol and drug abuse as secondary to PTSD.

Following the March 1999 Court order, the Board, in June 
1999, notified the veteran's attorney that additional 
evidence or argument on the veteran's claim must be submitted 
to the Board within 90 days.  In September 1999, the 
veteran's attorney requested an extension of time to submit 
arguments, which the Board granted in October 1999.  In 
November 1999, the Board received argument from the veteran's 
attorney on the claim for CUE in the September 1988 rating 
decision as well as on the claims for an increased rating for 
PTSD and for a total rating based on individual 
unemployability.

An Increased Rating For PTSD.

The Board concludes that this claim is well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding 
that, where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating). 

Disability ratings are intended to compensate reduction in 
earning capacity as a result of the specific disorder.  The 
ratings are intended to compensate, as far as can practicably 
be determined, the average impairment of earning capacity 
resulting from such disorder in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The criteria pertaining to PTSD in the VA Schedule for Rating 
Disabilities that were in effect prior to November 7, 1996, 
provided a 50 percent rating for a "considerable" 
impairment in the ability to establish or maintain effective 
or favorable relationships with people and when reliability, 
flexibility, and efficiency levels were so reduced as to 
result in "considerable" industrial impairment.  A 70 
percent rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; or when there 
were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

The criteria for evaluating the degree of disability 
resulting from service-connected PTSD that have been in 
effect since November 7, 1996, provide a 50 percent rating 
for "[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  The 
next higher or 70 percent rating may be assigned for 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful  circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships."  The highest or 100 
percent evaluation may be assigned for "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."

At the time of the January 1994 claim for an increased 
rating, service connection for PTSD had been in effect since 
June 1987 and the disorder was rated 30 percent disabling.  
The RO had confirmed the 30 percent rating in August 1990.

With regard to application of the revised criteria to the 
evidence of record relevant to the January 1994 increased 
rating claim, the Board notes that the evidence has 
repeatedly ruled out the presence of symptoms contemplated by 
the 100 percent schedular rating.  The reports show no gross 
impairment in thought processes.  The October 1993-March 1994 
VAMC report showed that, although thought content was 
influenced by a chronic sense of frustration and futility, 
there was no evidence of gross confusion or disorganization 
and no major impairment of abstract reasoning.  The November 
1994 private report noted no evidence of disorder of thought 
processing.  The March 1996 private hospital report noted 
that the veteran was able to demonstrate abstract reasoning 
with some proverb interpretation.  Likewise, the April 1996 
VA PTSD examination showed that form of thought was linear 
and goal-directed and that he was able to abstract proverbs 
and interpret similarities correctly.

The medical reports also consistently rule out gross 
impairment in communication -- it was noted that the veteran 
spoke in a deliberate, measured manner and was coherent in 
the October 1993-March 1994 VAMC report; speech was normal in 
rate, rhythm and volume in November 1994; speech was age 
appropriate and coherent in March 1996; and speech was 
slightly monotone but normal in rate, latency and duration of 
utterance in April 1996.  The reports rule out disorientation 
to time or place -- he was alert and oriented in October 
1993-March 1994; he was alert and fully oriented in November 
1994; he was oriented to time, place, and person in March 
1996; he was alert and oriented times four with a clear 
sensorium in April 1996.  Contrary to the 100 percent 
criterion requiring memory loss for names of close relatives, 
own occupation or own name, the reports since 1994 show no 
major impairment of memory (October 1993-March 1994) and that 
recent and remote memory were grossly intact or intact 
(November 1994 and April 1996).

Moreover, the reports rule out persistent delusions or 
hallucinations; grossly inappropriate behavior; and inability 
to perform activities of daily living including maintenance 
of minimal personal hygiene -- all criteria for a 100 percent 
rating.  In October 1993-March 1994 the veteran's affect was 
described as constricted but not inappropriate.  In the 
November 1994 private report, the veteran was cooperative 
with the evaluation process, neatly groomed and attired, and 
there was no delusional thinking, no hallucinations, no ideas 
of reference, and no paranoia.  In March 1996, his general 
appearance was somewhat unkempt although with appropriate 
dress and his mood was cooperative.  There were no auditory 
or visual hallucinations.  The April 1996 VA examination 
report described the veteran as casually but neatly dressed, 
polite, and cooperative, and there were no auditory or visual 
hallucinations, delusions, or paranoia.  

Although the three police reports from 1994-95 submitted by 
the veteran show that on one occasion a friend of the veteran 
was afraid that he would hurt her brother and on two other 
occasions the veteran had threatened to commit suicide, the 
medical evidence contemporaneous to this period and 
thereafter showed that the veteran did not exhibit a 
"persistent" danger of hurting himself of others.  Although 
in November 1994, the veteran described some passive suicidal 
ideation, he denied any plan or intent.  Similarly, in March 
1996, he admitted suicidal ideation but denied that he had an 
active plan and denied any history of previous suicide 
attempts.  More recent reports in April 1996 and July 1998 
were negative for suicidal ideation.  For these reasons and 
bases, the Board concludes that the veteran does not meet the 
requirements for a 100 percent schedular rating under the 
revised criteria for rating mental disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).

For the same reasons, the Board concludes that the veteran 
does not meet the first of the two independent criteria for a 
100 percent rating under the old rating criteria.  The 
evidence of record does not show that attitudes of all 
contacts except the most intimate were shown to be so 
adversely affected as to result in virtual isolation in the 
community ; or that there were totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).  The Board will discuss the third independent basis 
for a 100 percent rating under the old criteria -- i.e., that 
the veteran be demonstrably unable to obtain or retain 
employment as a result of service-connected PTSD -- below.

With regard to the criteria for a 70 percent rating, the 
veteran has not exhibited such symptoms not contemplated by 
the criteria for the 50 percent rating that it may be 
concluded that the degree of impairment resulting from PTSD 
more nearly approximates the criteria for a 70 percent rating 
under the revised criteria.  38 C.F.R. § 4.7, 4.130, 
Diagnostic Code 9411 (1999).  Although his mood had been 
described on examination reports as anxious and depressed 
(October 1993-March 1994 and March 1996) disturbances of 
motivation and mood and the presence of anxiety to include 
panic attacks more than once a week are contemplated by the 
50 percent rating assigned.  Although the evidence does show 
that the veteran exhibits obsessional rituals which interfere 
with routine activities, these symptoms have been attributed 
over the years to nonservice-connected OCD.  Similarly, the 
Board notes that the degree of severity of symptomatology 
contemplated by the criteria for the 70 percent rating has 
either not been shown at all by the evidence (speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene;) 
or has been associated by examiners not with the 
service-connected PTSD but instead has been specifically 
attributed to separately diagnosed nonservice-connected 
psychiatric disorders such as OCD (obsessional rituals, for 
example, "characterized by recurrent intrusive thoughts many 
of which are not related to Vietnam at all . . . ."  See 
August 1990 VA examination report), alcoholism, panic 
disorder, and recurrent depression.  

For example, the Board notes that, although the 70 percent 
rating contemplates impaired impulse control (such as 
unprovoked irritability with periods of violence) and the 
veteran's complaints of irritability and the fear of hurting 
others when angry have been noted on examination reports, the 
private examiner noted on the November 1994 report that the 
veteran acknowledged that he had never physically attacked 
anyone.  Moreover, the police reports of 1994 and 1995 and 
the July 1995 county hospital report show that, on the 
occasion that the veteran's friend called the police because 
of fears that the veteran would harm her brother and on the 
occasions that the veteran threatened to commit suicide, he 
was intoxicated.  In this regard, the veteran's friend sought 
advice from the police about the veteran's drinking problem 
and the July 1995 county hospital report showed a diagnosis 
of intoxication.  In addition, on the March 1996 inpatient 
report from the private facility -- the only report of record 
depicting the veteran as having a "somewhat unkempt 
appearance" and describing anxiety as "extreme" as well as 
noting the presence of suicidal ideation -- the focus of the 
treatment plan was the veteran's alcohol dependency.  The 
goals of the treatment included detoxification, having the 
veteran commit to sobriety and complete the "First Step" 
prior to dismissal from the hospital, and having the veteran 
commit to outpatient chemical dependency treatment.  It was 
noted that, at the time of discharge, the veteran was able to 
verbalize that alcohol was a significant problem for him.  
Similarly, on the July 1998 VA examination report, the 
examiner noted that the veteran had reported having suffered 
extensively from profound alcoholism and having undergone 
treatment for alcoholism many times.

Thus, although a few of the symptoms associated with the 
criteria for a 70 percent rating have been noted on occasion 
over the years, they have not been of the "persistence" 
noted in the "old" criteria to warrant a 70 percent rating 
or to conclude, under the revised criteria, that the severity 
of the symptomatology resulting from the service-connected 
PTSD more nearly approximates the criteria for the 70 percent 
rating.  Concerning the latter, the Board notes that often 
these symptoms have been associated -- at least in part if 
not entirely -- with nonservice-connected disorders.  
Moreover, the examiners have indicated that the severity of 
the symptoms associated with PTSD is in a range contemplated 
by the 50 percent rating, i.e., "moderate" (April 1996 VA 
examination) or "moderate to severe" (July 1998 VA 
examination report).  Finally, based on the examiners' 
indications of the "global" assessment of psychiatric 
functioning, it is reasonable to conclude that the level of 
severity resulting from the service-connected PTSD is 
appropriately rated as 50 percent when viewed in comparison 
with the "global" or total level of severity of psychiatric 
symptoms resulting from all psychiatric disorders, 
service-connected and nonservice-connected.  In this regard, 
for example, the March 1996 private examiner assigned 
numerical designations on the GAF scale to indicate the level 
of the veteran's global functioning at that time and in the 
past year.  The current GAF was 40, indicating "some 
impairment in reality testing or communication . . . or major 
impairment in several areas, such as work school, family 
relations, judgment, thinking, or mood."  The highest GAF in 
the past year was 60 indicating "moderate symptoms or 
moderate difficulty in social, occupational or school 
functioning."  See Quick Reference to the Diagnostic 
Criteria from DSM-IV, 46-47 (1994).  Thus, if the "global" 
assessment of functioning -- that is, the assessment that 
includes the "total" combination of all psychiatric 
symptomatology and not just the symptomatology stemming from 
the service-connected PTSD -- is in a range from 40 to 60, it 
follows that the symptomatology stemming from the PTSD alone 
must be of a somewhat lesser degree of severity than that 
depicted by the GAF designation.

Moreover, the Board notes that a GAF designation is only one 
item of evidence that must be considered when assigning a 
rating as are examiner's descriptions of a disorder as 
"moderate" or "severe", etc.  The Board must interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  In so 
doing, the Board observes that the July 1998 VA examiner -- 
similar to the examiner who had assigned the GAF score -- 
noted that the veteran's level of functioning for the past 
year had been at about 30 to 40 percent.  Stated another way, 
the veteran was seen as 60 to 70 percent disabled by 
psychiatric symptoms.  However, given the profound disabling 
effects of the nonservice-connected disorders, such as 
alcoholism (described as a "significant problem" on the 
March 1996 private report and as "profound" alcoholism on 
the July 1998 VA examination report) OCD (described as a 
"severe" obsessive, compulsive disorder on July 1987 VAMC 
report) and other nonservice-connected disorders noted by the 
medical evidence of record as a whole, the Board concludes 
that the total or "global" psychiatric symptomatology is 
not attributable to service-connected PTSD.  It is clear from 
the paragraph in the July 1998 VA examination report in which 
the examiner noted the assessment of a 60 to 70 percent 
disability level that that level of disability included 
symptoms resulting from PTSD as well as from 
"obsessive-compulsive traits", "dysthymic disorder" and 
"alcohol dependence."  

Likewise, the Board concludes, with regard to the third 
independent basis for a 100 percent schedular rating in the 
old rating criteria -- that the veteran be shown to be 
demonstrably unable to obtain or retain employment as a 
result of the service-connected PTSD -- that it is not shown 
by the evidence of record that he is unable to obtain or 
retain employment as a result of the service-connected PTSD 
alone.  Concerning this, the Board notes that, although the 
SSA has granted disability benefits to the veteran, that 
agency may grant benefits where a person is shown to be 
disabled, regardless of the disorder or combination of 
disorders from which the disability stems.  However, VA, 
unlike the SSA, provides compensation only for disability 
resulting from service-connected disorders.  

Finally, the Board finds that the PTSD is currently 
manifested by occupational and social impairment of a 
considerable degree manifested by such symptoms as 
disturbances of motivation and mood; restricted range of 
affect, chronic sleep impairment, and recurrent and intrusive 
distressing recollections of Vietnam and nightmares more than 
once a week.  In light of the evidence as a whole and for the 
reasons and bases articulated above, the Board concludes that 
the severity of disability resulting from the 
service-connected PTSD is appropriately compensated by the 50 
percent rating assigned and does not more nearly approximate 
the degree of severity contemplated by the 70 percent or 100 
percent ratings under either the old or the revised criteria 
for evaluating mental disorders in the VA Schedule for Rating 
Disabilities.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A Total Rating Based On Individual Unemployability.

A total rating for compensation purposes based on individual 
unemployability "may be assigned, where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure and follow a 
substantially gainful occupation as a result of 
service-connected disabilities," provided that certain 
percentage ratings are met for the service-connected 
disabilities.  38 C.F.R. § 4.16(a) (1999).  If, as in this 
case, the veteran has only one service-connected disability, 
that disability must be rated at 60 percent or more.  If, as 
in this case, the schedular rating assigned for the 
service-connected disorder does not meet the percentage 
requirements under section 4.16(a) but the veteran is 
unemployable by reason of service-connected disabilities, the 
rating board may refer the case to the Director, Compensation 
and Pension Service, for extraschedular consideration.

Here, the RO decided not to refer the case to the Director, 
Compensation and Pension Service because, in the judgment of 
the rating agency, the veteran was not unemployable due to 
PTSD, alone.  The Board agrees with that decision because 
there is no evidence of unemployability due to PTSD which 
could support a total rating based on individual 
unemployability.  See VAOPGCPREC 6-96 at para. 18 (Aug. 16, 
1996) (where claimant has raised the issue of entitlement to 
total rating based on individual unemployability the Board 
may conclude that there is no evidence of unemployability due 
to the service-connected disability which could support a 
total rating based on individual unemployability).  In 
addition, the April 1996 VA examiner expressed the opinion 
that, although the symptoms of PTSD have caused the veteran 
difficulty working, as he is irritable and does not like to 
be around people, this did not preclude all forms of 
employment.

Service Connection for Drug and Alcohol Abuse as Secondary to 
PTSD.

Disability that is proximately due to or the result of a 
service-connected disease or injury is itself service 
connected.  38 C.F.R. § 3.310(a).  A disability that is 
proximately due to or the result of a service-connected 
disease or injury is referred to as "a secondary condition" 
in section 3.310, and therefore service connection under 
3.310(a) of such disability is often referred to as 
"secondary service connection".  Id.  Where a 
service-connected disability aggravates a nonservice 
connected disability, the degree of disability over and above 
the degree of disability existing before the aggravation is 
compensable.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA), Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, made two amendments to statutes 
governing entitlement to [VA] benefits.  
First, section 8052(a)(1) amended 
38 U.S.C. § 105(a) to provide that an 
injury or disease incurred during active 
service will not be deemed to have been 
incurred in line of duty if the injury or 
disease was "a result of the person's 
own . . . abuse of alcohol or drugs."  
Second, section 8052(a)(2) and (3) 
amended former 38 U.S.C. §§ 310 and 331 
(now designated §§ 1110 and 1131) to 
prohibit payment of compensation for any 
disability that is the result of the 
veteran's own . . . abuse of alcohol or 
drugs."  These two amendments apply "to 
claims filed after October 31, 1990."  
OBRA 1990 § 8052(b), 104 Stat. at 1388-
[1]351.

VAOPGCPREC 2-98 at para. 1 (Feb. 10, 1998).  

In Precedent Opinion 2-98, the General Counsel held that 
section 8052 of the law enacted in 1990 precluded service 
connection for a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service or of a death resulting from such 
disability.  However, the General Counsel held that, for the 
purposes of all VA benefits other than disability 
compensation, "the amendments made by section 8052 do not 
preclude eligibility based on a disability . . . secondarily 
service-connected under 38 C.F.R. § 3.310(a) as proximately 
due to or the result of a service-connected disease or 
injury."  VAOPGCPREC 2-98 at 16.

In Barela v. West, where the veteran claimed service 
connection for alcohol and drug abuse secondary to 
service-connected PTSD with depression, the Court held that, 
although the amendments to the law precluded payment of 
compensation for disability that is a result of the veteran's 
abuse of alcohol or drugs, the 1990 amendments did not 
preclude the allowance of service connection for such 
disability.  Barela v. West, 11 Vet. App. 280, 283 (1998).  
The Court noted that the distinction between an award of 
compensation for a disability and an award of service 
connection for a disability "is a distinction with a real 
difference since compensation is but one of the potential 
title 38 benefits which could flow from a determination that 
a disability is service-connected."  Id.  In a precedent 
opinion issued since the Court's decision in Barela, the 
General Counsel noted that, concerning the effect of the 
amendments made to the law in 1990, the Court's decision is 
consistent with the holding in VAOPGCPREC 2-98 that section 
1110 precludes the payment of compensation for substance 
abuse disability.  The General Counsel also noted that the 
Court's decision was not inconsistent with the holding in 
VAOPGCPREC 2-98 that section 105(a), which the Court did not 
address in Barela, also precludes direct service connection 
of such disability.  VAOPGCPREC 7-99 at para. 9 (June 9, 
1999).  

The terms of the September 1998 Motion for Joint Remand in 
this case, which was granted by the Court in an October 1998 
order vacating the Board's May 1998 decision on the claim for 
service connection for alcohol and drug abuse secondary to 
service-connected PTSD, require the Board to address the 
claim in light of the Court's holding in Barela v. West.  In 
the argument on this claim submitted to the Board in January 
1999, the veteran states that section 1110 prohibits the 
payment of "compensation" for disability due to alcohol and 
drug abuse but it does not bar an award of secondary service 
connection.  

The fact that there is no legal bar to an allowance of 
service connection for alcohol and drug abuse secondary to a 
service-connected disability does not mean that such an 
allowance must be made in every case in which it is claimed.  
As with any other claim for service connection, the 
requirements for establishing service connection and for 
establishing a well grounded claim for service connection 
must be met before service connection may be allowed.  
38 U.S.C.A. §§ 1110, 5107(a).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Like all claims for service connection, a claim 
for service connection for a disorder on a secondary basis 
must be well grounded.  Buckley v. West, 12 Vet. App. 76, 84 
(1998); Locher v. Brown, 9 Vet. App. 535, 538 (1996); Dinsay 
v. Brown, 9 Vet. App. 79, 86 (1996); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  With regard to a claim for secondary 
service connection, a claimant must provide competent 
evidence that the disability claimed is proximately due to or 
the result of a service-connected condition.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995). 

The credibility of the evidence is presumed when determining 
whether a claim is well grounded.  See Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, the presumption of credibility does not 
apply where a fact asserted is beyond a person's competency 
or where the evidence is inherently false.  See id.  A lay 
person is competent to testify as to symptoms he experienced, 
but he is not competent to opine as to a link between those 
symptoms and his present diagnosis.  See Jones, 7 Vet. App. 
at 137.

With regard to the evidence needed to render the claim for 
service connection for alcohol and drug abuse secondary to 
service-connected PTSD plausible or well grounded, the 
veteran argued the following in the January 1999 submission 
to the Board:

The veteran's medical records are replete 
with evidence of substance abuse.  The 
veteran has made it quite clear that his 
abuse of alcohol and drugs was an effort 
to counteract the intrusive thoughts and 
nightmares of his Vietnam experience.  
See the 7/13/98 C&P [Compensation & 
Pension] examination.  This allegation by 
a combat veteran is a plausible claim and 
triggers the duty to assist.  The VARO 
has failed in that duty by not inquiring 
of his treating psychiatrist whether his 
self-medicating behavior is proximately 
due to or the result of his service 
connected PTSD.  In the alternative, the 
VARO should have scheduled a C&P exam to 
address the issue of etiology of the 
alcohol and drug abuse.

The Board notes that the diagnosis of alcoholism and alcohol 
abuse has been rendered many times on numerous medical 
reports in the file.  However, no medical report, to include 
the July 1998 VA examination cited in the veteran's argument 
above, has included among the veteran's subjective complaints 
a statement that "his abuse of alcohol and drugs was an 
effort to counteract" symptoms of PTSD or of his other 
nonservice-connected mental disorders.  Nevertheless, even if 
the veteran had stated his belief that his alcohol abuse was 
caused by his PTSD in this way, whether there is a 
relationship between the alcoholism and the PTSD is a medical 
matter requiring medical evidence for its support and 
resolution, and the veteran's own statements are not 
competent evidence to render plausible this element of the 
claim for service connection because he is not competent to 
opine as to a link between one disorder and another or 
between symptoms and a diagnosis  See Jones, 7 Vet. App. at 
137.  Because no medical evidence has been presented or 
secured in this case to render plausible a claim that 
alcoholism or alcohol abuse was caused or aggravated by 
service-connected PTSD, the Board concludes that the claim 
for service connection for alcohol and drug abuse secondary 
to PTSD is not well grounded.  38 U.S.C.A. § 5107(a).  

With regard to the veteran's January 1999 argument that the 
VA should have obtained medical evidence or scheduled a C&P 
examination to address the etiology of the drug and alcohol 
abuse, the Board notes that the veteran has the initial 
burden to bring evidence to establish a well grounded claim 
for service connection.  Until he does, the VA does not have 
the duty to assist him in developing facts pertinent to his 
claim, including assisting him by affording him a VA medical 
examination.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. 
App. 477 (1999). 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the claim for service 
connection for alcohol and drug abuse secondary to 
service-connected PTSD well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).

Moreover, the Board notes that, in July 1995, the RO wrote to 
the veteran with a copy to his attorney informing him that he 
must provide medical evidence to support the claim for 
service connection for alcohol and drug abuse secondary to 
service-connected PTSD and, in January 1999, pursuant to a 
remand by the Board, the RO again wrote to the veteran with a 
copy to his attorney allowing additional time for such 
evidence to be submitted.  However, there was no response to 
these letters; no evidence was submitted and VA was not put 
on notice of the existence of any evidence that could make 
the claim well grounded.  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

CUE in A September 1988 Rating Decision in Assigning a 30 
Percent Rating for PTSD, in Not Adjudicating a Claim for a 
Total Rating Based on Individual Unemployability, and in Not 
Granting Service Connection for Drug and     Alcohol Abuse.

The February 1999 Joint Motion for Remand on this claim for 
CUE, which was granted by the Court in a March 1999 order, 
states that the claim must be remanded to the Board "in 
order to cure a procedural error."  Specifically, the 
parties noted that the Board had remanded the claim for CUE 
in November 1997 and instructed the RO to notify the 
veteran's attorney that the case was ready for submission to 
the Board and to provide him with an opportunity to advance 
any additional argument or evidence in connection with the 
claim.  The RO sent the letter to the veteran using an old 
post office box number, although the new address was of 
record at that time, and the letter was sent back to the RO 
from the post office because the forwarding order had 
expired.  The RO returned the case to the Board.  The parties 
concluded that, because of this error, the RO failed to 
satisfy the directives of the November 1997 remand order in 
violation of the principle set forth in the Court's opinion 
in Stegall v. West, 11 Vet. App. 268 (1998).  The parties did 
not state exactly how this matter was to be cured on remand 
by the Court to the Board but "[t]he parties agree that 
Appellant shall be provided an opportunity to submit 
additional argument or evidence in support of his claim."  

In June 1999, the Board wrote to the veteran's attorney, 
advising him that the case had been returned to the Board 
pursuant to the March 1999 Court order and allowing him 90 
days to submit additional evidence or argument pertaining to 
the case.  The attorney requested an extension of time to do 
so, which was granted, and then submitted a written argument 
to the Board, including an argument on the claim for CUE in 
the September 1988 rating decision, which was received by the 
Board in November 1999.  Because the veteran and his attorney 
had actual notice of the right to submit additional evidence 
and argument pertaining to this claim and because such an 
argument has been submitted, the procedural error committed 
by the RO in 1997 when it sent the letter to the wrong 
address has been cured and the principle in Stegall has been 
complied with in full for all practical purposes.  Therefore, 
the Board concludes that further remand of this claim to the 
RO for the RO notify the veteran and his attorney of the due 
process rights of which they are already aware is unnecessary 
because the law does not require a useless act.  See Winters 
v. West, 12 Vet. App. 203, 207 (1999) (en banc) (noting that 
"the law does not require a useless act".).

Turning to the claim of CUE in the September 1988 rating 
decision, the Board notes that the veteran submitted an 
original claim for service connection for several 
disabilities including a nervous condition and PTSD in June 
1987.  In a November 1987 rating decision, the RO denied 
service connection for PTSD, noting that the diagnosis was 
not shown on a recent VA examination, and denied service 
connection for OCD and dysthymic disorders on the basis that 
the evidence did not show these disorders to be related to 
service.  After its November 1987 rating decision, the RO 
continued to receive medical evidence, including a report of 
hospitalization at a VA facility in June 1987 and several 
reports thereafter which showed a diagnosis of PTSD.  In the 
rating action in September 1988, service connection for PTSD 
was granted and a 30 percent rating was assigned.  The RO 
continued the denial of the veteran's claims for service 
connection for other disabilities and the veteran later 
withdrew his appeal of those claims.  The RO also noted on 
the September 1988 rating decision document that alcohol 
dependency was considered a disability resulting from the 
veteran's own willful misconduct.

With regard to the claim of CUE in the September 1988 rating 
decision, the Board notes that CUE is special type of error; 
it is an error that the claimant alleges was made in a prior 
rating decision that the claimant did not appeal within the 
one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.105.  It is not 
just any error but rather it is the sort of error that, had 
it not been made, would have manifestly changed the outcome 
of the rating decision so that the benefit sought would have 
been granted.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting 
that "[i]t is difficult to see how either failure in 'duty 
to assist' or failure to give reasons or bases could ever be 
CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on clear and unmistakable error in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  The Court has held that, 
in order for a claimant to successfully establish a valid 
claim for clear and unmistakable error in a final RO rating 
decision, the claimant must articulate with some degree of 
specificity what the alleged error is, and, unless the 
alleged error is the kind of error that, if true, would be 
clear and unmistakable error on its face, the claimant must 
provide persuasive reasons explaining why the result of the 
final RO rating decision would have been manifestly different 
but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 
6 Vet. App. 162, 163 (1994) (noting that pleading and proof 
are two sides of the same coin; if there is a heightened 
proof requirement, there is, a fortiori, a heightened 
pleading requirement).

The veteran has set forth his arguments as to how the 
September 1988 rating decision was the product of CUE in a 
letter dated December 15, 1994, which was received by the RO 
in June 1995 and in his November 1999 submission to the 
Board.  In the December 1994 letter, the veteran contended 
essentially as follows:  (1) that the repeated "severity 
references" in the veteran's medical records clearly 
supported a rating in excess of 30 percent; (2) that certain 
repeated references in the medical records "suggest[ed] 
quite clearly a severe impairment of the veteran's earning 
capacity as a result of the veteran's service-connected 
condition" and that, because of these references, the 
September 1988 rating decision was the product of CUE because 
that rating decision (3) "fail[ed] to develop a claim for 
individual unemployability; and (4) that denial in the 
September 1988 rating decision of service connection for 
alcohol abuse was CUE because "there is no reference to the 
fact that the claim was ever considered" and "[i]t is 
evident from this omission that the veteran's claim for drug 
and alcohol abuse as secondary was never properly 
developed."

Concerning the proposition set forth in (2) and (3), the 
veteran provides examples of the "references" in the 
medical records, namely, an August 1987 medical examination 
report which "describes loss of interest in work and 
activities"; a September 1987 Social and Industrial Survey 
which "indicates the veteran complained of being 
disinterested in work, at times overwhelmed with his job, and 
the fact that he would minimize these conditions"; an August 
1987 letter from "Dr. W. Hail . . . which described 
disorganized thinking, "a close to catatonic state"; and a 
June 1988 Social and Industrial Survey "which indicates that 
the veteran was functioning at a 'relatively marginal level' 
and further reference by the author, 'I would not see him as 
employable at this time.'"  

In the November 1999 argument before the Board, the veteran 
relies on a decision of the United States Court of Appeals 
for the Federal Circuit in Hayre v. West, 188 F.3d. 1327 
(Fed. Cir. 1999), and states that, rather than being the 
product of CUE, the RO in September 1988 "failed to fulfill 
its duty to assist under 38 C.F.R. § 3.103(a) when the rating 
decision of September 1988 failed to grant 'every benefit 
that can be supported in law.'"  He argues that "[t]he 
failure to fulfill this regulatory duty constitutes a grave 
procedural error which effectively prevented the September 
1988 ratings decision from becoming final."

Turning to the first argument in the December 1994 letter -- 
that the repeated "severity references" in the veteran's 
medical records clearly supported a rating in excess of 30 
percent -- the Board notes that the argument goes no further 
than this allegation.  The veteran provides no analysis for 
his premise that a rating higher than 30 percent should have 
been granted for service-connected PTSD.  He cites no 
provisions of law or regulation, extant at the time, that 
were misapplied.  He refers to "severity references" but 
points to no examples from the medical evidence that was 
before the September 1988 rating board at the time which 
demonstrate that the assignment of the 30 percent rating was 
not only error but CUE.  In short, he alleges a factual error 
but never discusses the facts.  Thus, he has not articulated 
with any degree of specificity what the alleged error was or 
provided persuasive reasons explaining why the result of the 
final September 1988 rating decision would have been 
manifestly different but for the alleged error but instead 
has simply stated a disagreement with how the facts were 
weighed or evaluated.  Luallen, 8 Vet. App. at 94; Fugo, 
6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 
163 (1994); Russell, 3 Vet. App at 313.  Accordingly, the 
Board concludes that the veteran has failed to adequately 
plead a claim of CUE in the September 1988 rating decision 
with regard to the assignment of the 30 percent rating for 
service-connected PTSD, and therefore such claim of CUE in 
that decision must be denied.

With regard to the proposition that the RO failed to 
adjudicate a claim for a total rating based on individual 
unemployability and that such a failure was CUE -- the Board 
observes that the term "clear and unmistakable error" as 
used in section 3.105(a) of VA regulations refers to an error 
that has been made in a final rating decision.  38 C.F.R. 
§ 3.105(a).  A prior final rating decision may be revised 
based on CUE in that decision.  "By its express terms, 
38 C.F.R. § 3.105(a) refers to 'determinations on which an 
action was predicated.'"  Russell, 3 Vet. App. at 313.  It 
is difficult, therefore, to see how an alleged failure to 
adjudicate a claim could ever constitute CUE because the 
alleged error is predicated on inaction rather than action 
and by definition of the alleged offense itself there is no 
rating decision to revise.  38 C.F.R. § 3.105 (1999); cf. 
Fugo, 6 Vet. App. at 44 (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error).  
In this case, there is no rating decision, including the 
September 1988 rating decision, which denied a claim for a 
total rating based on individual unemployability.  Rather, 
such an issue was not adjudicated at all.  The Board notes 
that -- although Court has held that an notice of 
disagreement (NOD) can attach to an RO's failure to 
adjudicate a claim which was properly before it so long as 
the NOD can be fairly read as encompassing the RO's failure 
to adjudicate that particular claim -- expressing 
disagreement in a timely filed NOD which initiates a timely 
appeal of a rating decision is not the same as collaterally 
attacking a final rating decision years later for the same 
offense.  See Isenbart v Brown, 7 Vet. App. 537 (1995); 
Garlejo v. Brown, 10 Vet. App. 229 (1997).  CUE is not the 
same as ordinary, garden-variety error.  Fugo, 6 Vet. App. at 
45 (noting that "simply to label garden-variety types of 
error as CUE" is not sufficient to raise viable CUE claim).

Nevertheless, the Board is mindful that the Court has held 
that a veteran need not specify with precision the 
appropriate legal provision for a benefit he is seeking and 
that the VA's statutory duty to assist requires a liberal 
reading of documents and evidence to include consideration of 
issues reasonably raised therein.  Stanton v. Brown, 5 Vet. 
App. 563, 570 (1993); McGrath v. Brown, 5 Vet. App. 57, 60 
(1993); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Akles 
v. Derwinski, 1 Vet. App. 118, 121 (1991).  The Court has 
held that, where a veteran claims an increased rating for a 
service-connected disability, a claim for a total rating 
based on individual unemployability -- which is a special 
type of increase -- also may be raised under certain 
circumstances.  See McGrath, 5 Vet. App. at 60; see also 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992).  However, 
the September 1988 rating decision in this case did not arise 
from a claim for an increased rating.  Rather, it arose from 
a claim for service connection and, in the rating decision, 
the RO granted the benefit sought and assigned an initial 
rating of 30 percent for that disorder.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (distinguishing between an 
original rating and an increased rating).  The veteran did 
not appeal that initial rating.  Accordingly, the Board 
concludes that it was not CUE for the September 1988 RO not 
to have adjudicated a "claim" for a total rating based on 
individual unemployability where the veteran did not disagree 
with the rating assigned.  See Brannon v. West, 12 Vet. App. 
32, 35 (1998) (while the Board must interpret appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant).  The Board 
notes incidentally, with regard to the examples cited by the 
veteran from the medical evidence before the September 1988 
rating board which he claims demonstrate unemployability, 
that there was also evidence of record that the veteran was 
employable -- specifically, the June 1987 report of VA 
hospitalization in which the VA examiner specifically found 
that the veteran was employable.

Concerning the proposition that denial of service connection 
for alcohol abuse in the September 1988 rating decision was 
CUE because "there is no reference to the fact that the 
claim was ever considered" and "[i]t is evident from this 
omission that the veteran's claim for drug and alcohol abuse 
as secondary was never properly developed" -- the Board 
notes that not only was a claim for drug and alcohol abuse 
secondary to PTSD not considered by the September 1988 rating 
board but also it was not made by the veteran.  Before the RO 
can adjudicate an original claim for benefits, the claimant 
must submit a written document identifying the benefit and 
expressing some intent to seek it.  Brannon, 12 Vet. App. at 
35.  In Brannon, there was medical evidence before the RO -- 
as it was adjudicating claims for an increased rating for a 
service-connected skin condition and for service connection 
for asthma -- indicating that a service-connected skin 
condition may have been affecting psychological functioning.  
The veteran argued before the Court that this medical 
evidence reasonably raised a claim for service connection for 
a psychiatric condition secondary to the service-connected 
skin condition that the RO erred when it failed to adjudicate 
that claim.  However, the veteran had never claimed service 
connection for a psychiatric disorder.  The Court held that 
the mere presence of medical evidence in the record which may 
have established a well grounded claim if such a claim had 
been made did not establish an intent on the part of the 
veteran to seek secondary service connection for the 
psychiatric condition and that the RO and the Board had not 
erred in not adjudicating such an issue.  The Board notes 
that, if not adjudicating such an issue in Brannon did not 
constitute garden-variety or ordinary error in a timely 
appealed rating decision, it cannot constitute CUE in a final 
rating decision.  Moreover, this case also may be 
distinguished from Brannon because no medical evidence in 
this case, including the medical evidence that was before the 
RO in September 1988, indicated that drug and alcohol abuse 
was secondary to service-connected PTSD.  Hence, the Board 
concludes that it was not CUE for the RO not to have 
adjudicated an issue of service connection for drug and 
alcohol abuse as secondary to PTSD in the September 1988 
rating decision.

Turning to the argument advanced in the November 1999 
submission to the Board -- that the RO in September 1988 
"failed to fulfill its duty to assist under 38 C.F.R. 
§ 3.103(a) when the rating decision of September 1988 failed 
to grant 'every benefit that can be supported in law'" and 
that "[t]he failure to fulfill this regulatory duty 
constitutes a grave procedural error which effectively 
prevented the September 1988 ratings decision from becoming 
final", the Board notes that veteran further asserts that an 
examiner stated as follows in a June 1988 Social and 
Industrial Survey:

My impression is that he has the 
potential for violent behavior and that 
it may be difficult to predict what 
stressors may precipitate this behavior.  
I would not see him employable at this 
time . . . ."

The veteran then alleges that "[t]his record clearly 
establishes that the veteran was unable to obtain and 
maintain employment in June of 1988."  He argues that, 
therefore the schedular rating criteria for a 100 percent 
rating as well as the criteria for assigning a total rating 
based on individual unemployability "clearly were required 
to be considered by the AOJ based upon this record."  He 
states that it is equally clear that the RO did not consider 
this criteria and that this failure constituted a breach in 
the duty to assist and of section 3.103(a) which "mandate 
that consideration be given to 'every benefit to which the 
veteran is entitled under law."  He argues that this breach 
of the duty to assist constituted a grave procedural error 
which "vitiates the finality of the September1988 ratings 
decision".  He cites the decision of the Federal Circuit in 
Hayre in connection with this argument.

The Board notes that in Hayre, the Federal Circuit held that 
a veteran, under appropriate circumstances, can attack the 
finality of an unappealed RO decision by showing that such a 
decision was based on a breach of the statutory duty to 
assist.  See Jones v. West, No. 99-7031, slip op. at 8 (Fed. 
Cir. 1999).  Specifically, the Federal Circuit held in Hayre 
that where there is a breach in the duty to assist in which 
the VA failed to obtain pertinent service medical records 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency, the claim 
does not become final for purposes of appeal.  Hayre, 188 F. 
3d at 1334.

In contrast to the holding in Hayre, the veteran here does 
not allege the RO breached its duty to assist by failing to 
obtain service medical records and by failing to explain such 
a deficiency, but instead he argues that the RO breached its 
duty to assist by not giving consideration to "every benefit 
to which the veteran is entitled under law" as he alleges is 
mandated by section 3.103(a).  Concerning this, the Board 
notes that section 3.103(a), concerning procedural due 
process and appellate rights, provides today, as it did in 
September 1988 when the RO rendered its rating decision, as 
follows:

(a)  Statement of policy.  Every claimant 
has the right to written  notice of the 
decision made on his or her claim, the 
right to a hearing, and the right of 
representation.  Proceedings before VA 
are ex parte in nature, and it is the 
obligation of VA to assist a claimant in 
developing the facts pertinent to the 
claim and to render a decision which 
grants every benefit that can be 
supported in law while protecting the 
interests of the Government.  The 
provisions of this section apply to all 
claims for benefits and relief, and 
decisions thereon, within the purview of 
this part 3.

38 C.F.R. § 3.103(a) (1999).

The duty articulated in section 3.103(a) "to render a 
decision which grants every benefit that can be supported in 
law while protecting the interests of the Government", when 
read in the context of the whole provision of the regulation, 
clearly contemplates that the decision rendered will be one 
on a claim that has been made by a claimant.  38 C.F.R. 
§ 3.103(a) (1999); see Rhodan v. West, No. 96-1080 (U.S. Vet. 
App. Dec. 1, 1998) (Holdaway, J., concurring) (stating that, 
"even given the putatively non adversarial and paternalistic 
nature of the [VA] proceeding [at the administrative level], 
the veteran's interest is not the only one that the Secretary 
and his delegates must consider"; "[t]here is a duty to 
ensure that, insofar as possible, only claims established 
within the law are paid.").  In this case, the veteran 
argues that the RO, in adjudicating a claim for service 
connection for PTSD, also should have granted a 100 percent 
schedular rating for the disorder or a total rating based on 
individual unemployability for the PTSD and should have 
granted secondary service connection for drug and alcohol 
abuse, when no claims for those benefits had been brought by 
the veteran.   

The Board concludes that essentially the same argument is 
advanced here as was advanced in the December 1994 letter -- 
although this time, instead of arguing for revision of a 
final rating decision based on CUE, the veteran argues that 
the September 1988 rating decision never became final because 
of a "grave procedural error".  Nevertheless, the error 
alleged -- whether clear and unmistakable or grave procedural 
-- remains the same, i.e., the September 1988 rating decision 
assigned an initial rating of 30 percent rather than a higher 
schedular rating, particularly a 100 percent schedular rating 
or a total rating based on individual unemployability and did 
not grant service connection for drug and alcohol abuse.  The 
veteran cites to one part of a June 1988 Social and 
Industrial Survey as dispositive evidence of the RO's alleged 
error in September 1988 and states that this record clearly 
establishes that the veteran was unable to obtain and 
maintain employment in June 1988.  However, the September 
1988 rating board had more medical reports before it than 
just the June 1988 Social and Industrial Survey and, by 
regulation, the responsibility of the rating specialist is to 
interpret reports of examination in light of the whole 
recorded history, reconciling various reports into a 
consistent picture.  38 C.F.R. § 4.2.

In this regard, the September 1988 rating board also had 
before it a VAMC report from June-July 1987 which found that 
the veteran was employable.  More importantly, however, all 
of the reports which the September 1988 rating board had 
before it -- including the June 1988 Social and Industrial 
Survey -- showed not only diagnoses of, and treatment for, 
PTSD but also diagnoses of and treatment for 
nonservice-connected disorders, particularly OCD and 
alcoholism, and it was the rating board's task to determine 
the level of disability resulting from the PTSD alone at that 
time.  To argue that it was a grave procedural error for the 
September 1988 rating board not to have determined that the 
severity of the PTSD was more than that contemplated by the 
30 percent rating assigned is merely to express disagreement 
with how the facts were weighed and evaluated by the rating 
board.  Such disagreement cannot be CUE and it is also not 
comparable to the breach of the duty to assist described by 
the Federal Circuit in Hayre.


ORDER

A rating in excess of 50 percent for PTSD is denied.

A total rating based on individual unemployability is denied.

Service connection for drug and alcohol abuse as secondary to 
PTSD is denied.

The appeal for revision of a September 1988 rating decision 
of the Phoenix, Arizona, Regional Office based on CUE in 
assigning a 30 percent rating for service-connected PTSD 
rather than a higher rating, in not adjudicating a claim for 
a total rating based on individual unemployability, and in 
not granting service connection for drug and alcohol abuse is 
denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

